Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1,6-13 and 16-19 in the reply filed on 10/21/21 is acknowledged.
  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,6,16-19 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Zhao (US 20160223797). 

    PNG
    media_image1.png
    483
    436
    media_image1.png
    Greyscale

Regarding claim 1, Zhao teaches a camera optical lens (Figs. 3,5, e.g., Fig. 3, Table 3, +++-+-), comprising, from an object side to an image side: 
a first lens;
a second lens having a positive refractive power;
a third lens having a positive refractive power;
a fourth lens;
a fifth lens; and
a sixth lens,
wherein the camera optical lens satisfies following conditions:
1.00≤f1/f2≤3.00 (Table 21: 35.7/13.3 for Fig. 3; 60.5/23.8 for Fig. 5); and
2.00≤(R1+R2)/(R1−R2)≤15.00 (32/6 for Fig. 3; 30/3 for Fig. 5),
where
f1 denotes a focal length of the first lens;
f2 denotes a focal length of the second lens;
R1 denotes a curvature radius of an object side surface of the first lens; and
R2 denotes a curvature radius of an image side surface of the first lens.

Regarding claim 6, Zhao further teaches the camera optical lens as described in claim 1, wherein the third lens comprises an object side surface being convex in a paraxial region and an image side surface being convex in the paraxial region, and 
the camera optical lens further satisfies following conditions:
0.49≤f3/f≤1.57 (Table 5: 1.31);
0.03≤(R5+R6)/(R5−R6)≤0.70 (Table 5: 3.29/7.388=0.445); and
(0.432/4.0),
where
f denotes a focal length of the camera optical lens;
f3 denotes a focal length of the third lens;
R5 denotes a curvature radius of the object side surface of the third lens;
R6 denotes a curvature radius of the image side surface of the third lens;
d5 denotes an on-axis thickness of the third lens; and
TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 16, Zhao further teaches the camera optical lens as described in claim 1, wherein a total optical length TTL from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis is smaller than or equal to 6.51 mm (Fig. 5: 4).

Regarding claim 17, Zhao further teaches the camera optical lens as described in claim 16, wherein the total optical length TTL of the camera optical lens is smaller than or equal to 6.21 mm (Fig. 5: 4).

Regarding claim 18, Zhao further teaches the camera optical lens as described in claim 1, wherein an F number of the camera optical lens is smaller than or equal to 2.47 (2.03 for Fig. 3).

Regarding claim 19, Zhao further teaches the camera optical lens as described in claim 18, wherein the F number of the camera optical lens is smaller than or equal to 2.42 (2.03 for Fig. 3).

Allowable Subject Matter
Claim(s) 7-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding each of the claims, the prior art of record neither anticipates nor renders obvious all the limitations of each claim for a camera optical lens including all the additional limitations in each claim, along with the other claimed limitations of each claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234